 1                                UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 Morgan Fuller,                                             Case No. 2:19-cv-00860-JAD-DJA

 4             Plaintiff
         v.                                                    Order Adopting Report and
 5                                                         Recommendation and Dismissing Case
         UMC Medical University Medical Facility,
 6
               Defendant                                                 [ECF No. 13]
 7

 8

 9            Plaintiff Morgan Fuller brings this action under 42 U.S.C. § 1983, alleging that he was

10 injured in a slip and fall at the UMC Medical Facility. 1 The court screened his complaint, noted

11 its deficiencies, and dismissed Fuller’s claims with leave to amend. 2 Unfortunately, Fuller’s

12 “supplement claim under 1983” 3 still fails to state a viable § 1983 claim, so the magistrate judge

13 recommends that I dismiss this action without further leave to amend. 4 The deadline for

14 objections to that recommendation passed without objection or any request to extend the

15 deadline to file one. “[N]o review is required of a magistrate judge’s report and recommendation

16 unless objections are filed.” 5

17            IT IS THEREFORE ORDERED that the magistrate judge’s report and recommendation

18 [ECF No. 13] is ADOPTED in full.

19

20
     1
         ECF No. 1.
21   2
         ECF No. 9.
     3
22       ECF No. 12.
     4
         ECF No. 13.
23   5
      Schmidt v. Johnstone, 263 F. Supp. 2d 1219, 1226 (D. Ariz. 2003); see also Thomas v. Arn, 474
     U.S. 140, 150 (1985); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003).
 1        IT IS FURTHER ORDERED THAT this case is DISMISSED for failure to state a claim

 2 based on the reasons explained in the report and recommendation [ECF No. 13]. The Clerk of

 3 Court is directed to ENTER JUDGMENT ACCORDINGLY and CLOSE THIS CASE.

 4        Dated: April 14, 2020

 5                                                      _________________________________
                                                        U.S. District Judge Jennifer A. Dorsey
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                 2
